DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are moot as they do not apply to the current grounds of rejection made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claims 4, 5, and 11 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1-7 under 35 USC 102(a)(1) and claims 8-11 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.	

Claim Objections
Claim 1 is objected to because of the following informalities:  the terms “disposed provided” are interpreted at having the same meaning and require grammatical correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20180266034 by Kamiyama et al.
As to claim 1, Kamiyama teaches a control method of a laundry apparatus comprising a cabinet (fig. 1) with an opening at a top surface at a tub 2 in the cabinet with an inlet communicating with the opening (para. 61, the apparatus may be a vertical-axis washing machine), a drum 3 in the tub 2, and drive unit (motor 7, fig. 1) that would be below the drum at the vertical-axis embodiment, the method comprising an accelerating step, a decelerating step, and a laundry load sensing step for sensing the laundry load (amount of load, see fig. 4) based on a measured acceleration value (current) of the drive unit (first detection process, para. 88) and a measured deceleration value (current) of the drive unit (second detection process, para. 89).
Kamiyama teaches that the drum rotates less than one revolution during a foreign object detection process (para. 6), but is silent as to whether the drum rotates more than one revolution during the accelerating and decelerating steps of the laundry amount detection process.  However, one of ordinary skill in the art would have recognized as obvious that a rotation of at least one revolution was suggested by 
As to claim 2, Kamiyama teaches that the measured acceleration value is an acceleration current value and the measured deceleration value comprises a deceleration current value (paras. 88-89).
As to claim 3, Kamiyama teaches that the acceleration current value comprises a current order value to rotate the drive unit during the acceleration, and the deceleration current value comprises a current order value configured to rotate the drive unit during the deceleration (paras. 88-89).

As to claim 5, Kamiyama teaches that the acceleration output current value comprises an average of current values during the accelerating step, and the deceleration output current value comprises an average of the current values during the deceleration step (fig. 4, paras. 88-89 current measured over time).
As to claim 6, Kamiyama teaches spin speed variations during accelerating and decelerating (fig. 4).
As to claim 7, Kamiyama teaches that electric power is shut off to the drive unit during decelerating (fig. 4, para. 89, power would necessarily be shut off so that the drum would decelerate to an eventual stop).
As to claim 8, Kamiyama teaches that the measured acceleration and deceleration values are measured in the same rpm sections of the drum (fig. 4, sections N4-N2).
As to claim 9, Kamiyama teaches that the drum is accelerated to a first rpm N2 during the acceleration step, and the deceleration step decelerates the drum from the first rpm N2 (fig. 4).
As to claim 10, Kamiyama teaches that the measured values are measured between the first rpm N2 and a lower second rpm N4 (fig. 4).
As to claim 11, Kamiyama teaches that the measured acceleration value is measured between the second rpm N4 and a third rpm N3 that is higher than the second rpm N4 and lower than the first rpm N2 (fig. 4).

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in obvious combination, does not teach the totality of the limitations of claim 12 and claim 1 from which it depends.  In particular, the prior art of record does not teach the claimed load sensing step of claim 12 having the low and high speed steps and measuring acceleration and deceleration values in each step.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711